Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Iwafuji et al (JP 2010-251530 A); hereinafter Iwafuji et al..
The teaching of Iwafuji et al provided hereinbelow.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-5 are further rejected under 35 U.S.C. 103 as being unpatentable over Iwafuji et al. 
            Iwafuji et al disclose a multilayer printed circuit board with built-in capacitor, the board manufactured by forming a region (303) with no wiring circuits so that wiring circuits (302a, 302b) remain on one surface of a core substrate (P3) having copper foil on both surfaces and comprising a core (301) and a conductor (302), and then, while using an adhesive (304) to mount, in the region (303), a capacitor (305a) having a structure in which a dielectric layer (307) is interposed between conductors (306a, 306b), providing a conductive hole-embedded material (309) by forming via-forming holes (308), and further applying a plating (310) to the surface of the electrode (306a) on the upper side of conductors (302a, 302b) and a capacitor, and forming interlayer insulation layers {311) and conductor layers (312) . According to the state depicted in fig. 5{p) in Iwafuji et al, the height from the upper side surface in the figure of the core (301) of the core substrate (P3) to the surface of the wiring circuits (302a, 302b) including the plating (310), is different from the height to the surface of the electrode (306a) of the capacitor including the plating (310). Therefore, there is no difference between the invention as in claim 1 of the present application and Iwafuji et al and, therefore, the invention of claim 1 of the present application is described in Iwafuji et al. Accordingly, the invention as in claim 1 lacks novelty. As further applied to Claim 2 Iwafuji et al. teach that capacitor (305a) is mounted with the adhesive (304), and the adhesive (304) forms a layer as can be seen in fig. 3(d).  As further applied  to Claim 3 Iwafuji et al It makes it clear that the bottom surface of the electrode (306b) on the lower side of the capacitor (305a) and the bottom surface of the wiring circuits (302a, 302b) 
   As further applied to Claim 4 Iwafuji et al teach that the thickness of the copper foil in the core substrate (P3) is different in parts, processing is carried out to make the thicknesses different, such as, for example, the partial etching when forming the wiring circuits {302a, 302b) on the core substrate (P3), and no processing is illustrated to make localized differences in the thickness of the plating (310) formed on the wiring circuits (302a, 302b). Therefore, it can be understood that the thicknesses of the wiring circuits (302a, 302b) including the plating (310) are mostly the same. Accordingly, the invention as in Claim 4 lacks novelty. While a portion of the upper electrode (305a) of the capacitor is removed in the invention of Iwafuji et al (see paragraphs [0092]—[0093]), not removing the portion so that the required insulation is preserved between the electrodes of the capacitor is merely a matter that could be addressed as appropriate. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwafuji et al. While the conductive hole embedded material (309) is embedded in the interlayer connecting vias in Iwafuji et al, Iwafuji et al do not indicate that the conductive hole embedded material is a paste. However using a conductive paste as a conductive hole embedded material is held to have been old in this art and a POSITA would understand.  Furthermore, while Iwafuji et al indicates that the via holes outside of the core substrate are kept as so-called plating through-holes as indicated by the positioning above the capacitor in fig. 5(p), forming such through-holes by filling the through-holes with a conductive paste is well-known. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729